                     Case 1:20-cr-00198-NONE-SKO Document 8 Filed 12/10/20 Page 1 of 1
O AO 94 (Rev. 8/97) Commitment to Another District


                                            UNITED STATES DISTRICT COURT
                                                         Eastern District of California
              UNITED STATES OF AMERICA                                                      COMMITMENT TO ANOTHER
                                       V.                                                                     DISTRICT
            RAYMOND HOLCOMB BREWER                                                      Case No. *1:20-CR-00198-NONE-SKO

                              DOCKET NUMBER                                               MAGISTRATE JUDGE CASE NUMBER
                  District of Arrest                     District of Offense             District of Arrest               District of Offense
                                                         Same As Above            1:20-CR-00198-NONE-SKO
CHARGES AGAINST THE DEFENDANT ARE BASED UPON AN
          X Indictment      Information       Complaint                                      Other (specify) Click here to enter text.

     charging a violation of                18USC        U.S.C. '     1343

DISTRICT OF OFFENSE Eastern District of California/Fresno Division

DESCRIPTION OF CHARGES:
Wire Fraud



CURRENT BOND STATUS:
      Bail fixed at $            and conditions were not met
    X Government moved for detention and defendant detained after hearing in District of Arrest
      Government moved for detention and defendant detained pending detention hearing in District of Offense
      Other (specify)


Representation                          Retained Own Counsel        X Federal Defender Organization           CJA Attorney           None

Interpreter Required?                                x No            Yes                Language:
                                                                               DISTRICT OF CALIFORNIA
       TO: THE UNITED STATES MARSHAL
           You are hereby commanded to take custody of the above named defendant and to transport that
       defendant with a certified copy of this commitment forthwith to the district of offense as specified above
       and there deliver the defendant to the United States Marshal for that District or to some other officer
       authorized to receive the defendant.

       December 10, 2020
                       Date                                                     United States Judge or Magistrate Judge

                                                                       RETURN
This commitment was received and executed as follows:

DATE COMMITMENT ORDER RECEIVED                       PLACE OF COMMITMENT                            DATE DEFENDANT COMMITTED




DATE                         UNITED STATES MARSHAL                                       (BY) DEPUTY MARSHAL
